UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF DWS Money Market Prime Series A Series of DWS Money Funds Investment Company Act file number811-02527 DWS Money Funds (Exact name of registrant as specified in charter) 354 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:07/31 Date of reporting period:7/1/09-6/30/10 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ***** FORM N-Px REPORT ***** ICA File Number: 811-02527 Reporting Period: 07/01/2009 - 06/30/2010 DWS Money Funds BDWS MONEY MARKETPRIME SERIES There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Money Funds By (Signature and Title)* /s/Michael G. Clark Michael G. Clark, Chief Executive Officer Date8/17/10 * Print the name and title of each signing officer under his or her signature.
